Case 20-34879 Document 88-2 Filed in TXSB on 10/29/20 Page 1 of 10




              EXHIBIT B
Case 20-34879 Document 88-2 Filed in TXSB on 10/29/20 Page 2 of 10




                                           BOOMERANG_10/30/20 HRG. EX._000020
Case 20-34879 Document 88-2 Filed in TXSB on 10/29/20 Page 3 of 10




                                           BOOMERANG_10/30/20 HRG. EX._000021
Case 20-34879 Document 88-2 Filed in TXSB on 10/29/20 Page 4 of 10




                                           BOOMERANG_10/30/20 HRG. EX._000022
Case 20-34879 Document 88-2 Filed in TXSB on 10/29/20 Page 5 of 10




                                           BOOMERANG_10/30/20 HRG. EX._000023
Case 20-34879 Document 88-2 Filed in TXSB on 10/29/20 Page 6 of 10




                                           BOOMERANG_10/30/20 HRG. EX._000024
Case 20-34879 Document 88-2 Filed in TXSB on 10/29/20 Page 7 of 10




                                           BOOMERANG_10/30/20 HRG. EX._000025
Case 20-34879 Document 88-2 Filed in TXSB on 10/29/20 Page 8 of 10




                                           BOOMERANG_10/30/20 HRG. EX._000026
Case 20-34879 Document 88-2 Filed in TXSB on 10/29/20 Page 9 of 10




                                           BOOMERANG_10/30/20 HRG. EX._000027
Case 20-34879 Document 88-2 Filed in TXSB on 10/29/20 Page 10 of 10




                                                          BOOMERANG_10/30/20 HRG. EX._000028
